Name: Commission Regulation (EC) No 2318/98 of 27 October 1998 amending Regulation (EC) No 1761/98 increasing to 71 000 tonnes the quantity of sorghum held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade policy;  trade;  plant product;  international trade;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 28. 10. 98L 289/18 COMMISSION REGULATION (EC) No 2318/98 of 27 October 1998 amending Regulation (EC) No 1761/98 increasing to 71 000 tonnes the quantity of sorghum held by the French intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 1761/98 (5), as last amended by Regulation (EC) No 2043/98 (6), opened a standing invitation to tender for the export of 64 000 tonnes of sorghum held by the French intervention agency; whereas, France informed the Commission of the intention of its intervention agency to increase by 7 000 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of sorghum held by the French intervention agency for which a standing invitation to tender for export has been opened should be increased to 71 000 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 1761/98 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1761/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 71 000 tonnes of sorghum to be exported to all third countries. 2. The regions in which the 71 000 tonnes of sorghum are stored are stated in Annex I to this Regu- lation.'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 221, 8. 8. 1998, p. 18. (6) OJ L 263, 26. 9. 1998, p. 15. EN Official Journal of the European Communities28. 10. 98 L 289/19 ANNEX ANNEX I (tonnes) Place of storage Quantity RÃ ©gion Sud-Ouest (Bordeaux-Toulouse) 51 200 RÃ ©gion Sud-Est (Lyon-Montpellier) 19 800'